     Case: 1:21-cv-02006 Document #: 40 Filed: 07/09/21 Page 1 of 2 PageID #:1203




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PROTECT OUR PARKS, INC., et al.,                     )
                                                     )
               Plaintiffs,                           )
                                                     )
v.                                                   )      No. 21-cv-2006
                                                     )
PETE BUTTIGIEG,                                      )
SECRETARY OF THE U.S. DEPARTMENT                     )
OF TRANSPORTATION, et al.,                           )
                                                     )
               Defendants.                           )

                             PLAINTIFFS’ NOTICE OF MOTION

       Please take notice that on Thursday, July 15, 2021, at 11:00 a.m., the undersigned will

appear before the Honorable John Robert Blakey, or any judge sitting in his stead, in Courtroom

1203 of the U.S. District Court for the Norther District of Illinois, Eastern Division, and present

Plaintiffs’ Motion For Clarification.


Dated: July 9, 2021                   Protect Our Parks, Inc.; Nichols Park Advisory
                                      Council; Stephanie Franklin; Sid E. Williams;
                                      Bren E. Sheriff; W.J.T. Mitchell; and Jamie Kalven

                                      By:    /s/ Michael Rachlis
                                                    One of their attorneys
Richard Epstein
16 Thomas Place
Norwalk CT 06853
Raepstein43@gmail.com

Michael Rachlis (IL Bar No. 6203745)
Rachlis Duff & Peel, LLC
542 South Dearborn Street, Suite 900
Chicago, Illinois 60605
(312) 733-3950 (gen.)
(312) 733-3952 (fax)
mrachlis@rdaplaw.net
   Case: 1:21-cv-02006 Document #: 40 Filed: 07/09/21 Page 2 of 2 PageID #:1204




                               CERTIFICATE OF SERVICE
                               U




       I hereby certify that on July 9, 2021, I electronically filed the foregoing Notice and

Plaintiffs’ Motion For Clarification with the Clerk of the United States District Court for the

Northern District of Illinois, using the CM/ECF system. Copies of the foregoing pleadings were

served upon counsel of record via the CM/ECF system.



                                           U       /s/ Michael Rachlis

                                                   Rachlis Duff & Peel, LLC
                                                   542 South Dearborn Street, Suite 900
                                                   Chicago, IL 60605
                                                   Phone (312) 733-3950
                                                   Fax    (312) 733-3952
                                                   mrachlis@rdaplaw.net
